DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/322364 filed on May 17, 2021.


Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/003397, filed on January 25, 2015.


	

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campana Aguilera et al. U.S. Patent Application Publication No. 2018/0178106 (herein as ‘Aguilera’) and further in view of Crowley U.S. Patent No. 8,579,632 (herein as ‘Crowley’).

As to claim 1 Aguilera teaches an athlete assessment method for the comparison of a plurality of athletes in an athlete assessment project by independent evaluation of athlete attributes, based upon the capture of a plurality of assessment attributes in respect of each athlete including at least one objective assessment attribute and at least one subjective assessment attribute judged by a plurality of independent human evaluators (Par. 0051 Aguilera discloses any user is able to input player data. Par. 0055 Aguilera discloses the player data is able to be tracked and guided by a particular user for analysis of player data to improve player performance, assess relative player strengths and weaknesses. Par. 0061 Aguilera discloses aggregating the player development records together. Par. 0068 Aguilera discloses the trainer is able to input comparative skill based data that compares players to other players);
said method comprising:
a. providing an athlete assessment database hosted on a server operatively connected to a computer network (Par. 0049 Aguilera discloses a remote database that stores data);
said athlete assessment database comprising:
Aguilera does not teach but Crowley teaches i. at least one project record pertaining to an athlete assessment project and containing project parameters including details of a plurality of selected assessment attributes to be captured in respect of athletes in the project, including at least one objective assessment attribute, at least one subjective assessment attribute to be judged by a plurality of independent human evaluators, and the details of each of the plurality of independent human evaluators to judge the subjective assessment attributes of athletes in the project (Fig. 3b and Col. 15 lines 41-45 Crowley discloses training athlete to determine known traits.  Col. 17 Lines 10-15 Crowley discloses that players may be given scores from 0 to 100 based upon certain aspects of basketball play. The training is seen as the project record. Col. 8 Lines 15-20 Crowley discloses providing the performance to someone to review the athlete for growth, stalled or fallen behind in similar skills);
ii. a plurality of athlete records corresponding to each project record, each athlete record linked to a project record and corresponding to an athlete within the linked athlete assessment project and comprising identifying athlete particulars of the athlete (Col. 12 Lines 60-66 Crowley discloses a report generator that aggregates all players into a record based upon a particular skill. Each player is associated with a skill level);  
and iii. a plurality of assessment attribute records, each linked to a project record and to an athlete record corresponding to the project record, and configured to store at least one captured assessment attribute of the related athlete (Col. 15 Lines 42-47 Crowley discloses athletes providing personal statistical information about different attribute information);
a. for each new athlete assessment project: 
a. creating a project record containing the project parameters of the project; and creating a plurality of athlete records linked to the project record each corresponding to an athlete to be compared in the project (Fig. 3b and Col. 15 lines 41-45 Crowley discloses training athlete to determine known traits.  The training is seen as the project record.  Col. 15 Lines 42-47 Crowley discloses athletes providing personal statistical information. Col. 15 Lines 42-47 Crowley discloses athletes providing personal statistical information about different attribute information);
Aguilera and Crowley are analogous art because they are in the same field of endeavor, monitoring athlete’s performance data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the tracking of athlete performance data of Aguilera to include the aggregating the plurality of performance data of Crowley, to compare players performance to one another. The suggestion/motivation to combine is that it would be obvious to try in order to standardize the elements of skill between players and help trainers quantify the very small differences of what they see (Col. 2 lines 1-5 Crowley and Col. 9 Lines 20-27 Crowley).
Aguilera teaches b. during an athlete assessment step of the project and a corresponding project record, using an athlete assessment software component on the server  (Par. 0078 Aguilera discloses an administrator using a login to access place development system); 
i. receiving objective attribute data transmissions at the server from client devices, each objective attribute data transmission corresponding to at least one captured objective assessment attribute of an athlete required in the corresponding project record (Par. 0051 Aguilera discloses the athlete/user provides the development data in the form as input. Par. 0064 Aguilera discloses the player providing athlete information such as athlete name. The athlete name is seen as object attribute data);
and storing said data in a corresponding assessment attribute record linked to the corresponding project record and athlete record (Par. 0062 Aguilera discloses personal data about each player. The personal data is seen as the objective data.  Par. 0065 Aguilera discloses training data such as particular adeptness to a skill such as shot.  Particular adeptness to a skill is seen as subject assessment);
ii. serving an independent evaluator interface for facilitating the capture of subjective assessment attributes from the independent human evaluators to network-connected client devices of the affiliated independent human evaluators (Par. 0078 and Par. 0082 Aguilera discloses the system allowing a trainer to provide athlete data); 
iii. receiving subjective attribute data transmissions at the server from client devices of the affiliated independent human evaluators, each subjective attribute data transmission corresponding to at least one captured subjective assessment attribute of an athlete personally judged by the affiliated independent human evaluator as required in the associated project record (Par. 0081 Aguilera discloses an administrator being presented with access to all trainer and player data.  Par. 0061-0069 Aguilera discloses the player records contain the different player data. Par. 0048 Aguilera discloses client devices are used to access the player development system.  Par. 0113 Aguilera discloses the client device is accessed on a network);
and storing said data in a corresponding assessment attribute record linked to the corresponding project record and athlete record  (Par. 0063 Aguilera discloses competitive data about each player. The competitive data is seen as the objective data.  Par. 0065 Aguilera discloses training data such as particular adeptness to a skill such as shot.  Particular adeptness to a skill is seen as subject assessment);
wherein the athlete assessment step of the project will not be completed until: objective attribute data transmissions have been received and assessment attribute records have been created for each objective assessment attribute of each athlete linked to the project; and subjective attribute data transmissions have been received from each of the affiliated plurality of independent evaluators outlined in the corresponding project record for each subjective assessment attribute of each athlete linked to the project and corresponding assessment attribute records have been created; and (Fig. 8 and Par. 0089 Aguilera discloses providing match comparisons between a player and a competitor. The match comparison is based upon athlete 1 object and subject attributes versus athlete 2 object and subject attributes. The comparison is performed after receiving the athlete 1 object and subject attributes and athlete 2 object and subject attributes. The inputs are seen as the assessment attribute records. The strengths and weakness to determine the player’s level of success are seen as subject attributes which are judged by the client receiving the comparison).
c. following conclusion of the athlete assessment step, in a display step: i. selecting assessment attribute records corresponding to at least one objective or subjective assessment attribute outlined in the corresponding project record for all linked athletes from the database (Fig. 8 and Par. 0081 Aguilera discloses presenting  with administrator with options for accessing trainer and player data. An administrator that is able to edit or add athlete data within the development system. The administrator is seen as unaffiliated with an athlete).
and ii. displaying the stored assessment attribute values from the selected assessment attribute records to a user via the human interface of a client device in communication with the server; wherein each of the plurality of independent evaluators associated with a project and project record is unaffiliated with any athlete associated with the project;  and wherein the independent evaluator interface enforces standardized data entry for each of the plurality of independent evaluators in respect of each athlete and each subjective assessment attribute judged in a project (Fig. 8 and Par. 0081 Aguilera discloses presenting  with administrator with options for accessing trainer and player data. An administrator that is able to edit or add athlete data within the development system. The administrator is seen as unaffiliated with an athlete).

As to claim 2 Aguilera in combination with Crowley teaches each and every limitation of claim 1.
In addition Crowley teaches wherein the display step comprises generating at least one ranked listing of the athletes in the project based on the assessment attribute values from attribute records corresponding to the related project record (Fig 5B and Col. 11 Lines 65-67 and Col. 12 1-15 Crowley discloses producing a ranking of athletes based upon particular indicators).

As to claim 3 Aguilera in combination with Crowley teaches each and every limitation of claim 1.
In addition Crowley teaches wherein the client device used by an independent evaluator is a wireless device capable of two-way communication with the server via the computer network (Fig. 4 Col. Lines 25-30 Crowley discloses the client computer interacting with the server system. The client computer device is seen as the two-way communication).


As to claim 4 Aguilera in combination with Crowley teaches each and every limitation of claim 1.
In addition Crowley teaches wherein the independent evaluator interface comprises a user interface by which identifying athlete particulars from athlete records can be viewed for identification purposes, and the subjective assessment attributes as judged by the independent evaluator can be entered through a data entry form for transmission to the server in a subjective attribute data transmission (Col. 16 Lines 52-58 Crowley discloses providing the report of the athlete’s performance to a person for review).


As to claim 5 Aguilera in combination with Crowley teaches each and every limitation of claim 4.
In addition Crowley teaches wherein the independent evaluator interface provides viewing and data entry access in respect of multiple athletes at the same time (Col. 16 Lines 42-52 Crowley discloses creating the performance reports for the athlete’s.  Col. 16 Lines 52-58 Crowley discloses providing the report of the athlete’s performance to a person for review).

As to claim 6 Aguilera in combination with Crowley teaches each and every limitation of claim 1.
In addition Crowley teaches wherein the number of project records is more than one (Col. 12 Lines 28-34 Crowley discloses the classifier users rules to classify athlete’s based upon strengths, abilities and weakness).


As to claim 7 Aguilera in combination with Crowley teaches each and every limitation of claim 6.
In addition Crowley teaches wherein an athlete record is linked to more than one project record Col. 13 Lines 10-13 Crowley discloses comparing athletes on the same team. Being on the same team is seen as one project record).

As to claim 8 Aguilera in combination with Crowley teaches each and every limitation of claim 6.
In addition Crowley teaches wherein the independent evaluator interface allows the evaluator to select the correct athlete assessment project and related dataset for viewing and data entry (Col. 16 Lines 52-58 Crowley discloses the user being provided with a report of athlete performance recommendations. Col. 17 Lines 22-25 Crowley discloses using the performance indicators recommendations to modify the athlete performance).

As to claim 9 Aguilera in combination with Crowley teaches each and every limitation of claim 1.
In addition Crowley teaches wherein the identifying athlete particulars contain physical identification of an athlete, to ease identification of the athlete during the assessment stage of the athlete assessment project (Col. 11 Lines 50-55 Crowley discloses the athlete uses identification information).

As to claim 10 Aguilera in combination with Crowley teaches each and every limitation of claim 1.
In addition Crowley teaches wherein the athlete assessment database further comprises a plurality of assessment template records each containing the necessary project parameters to allow the creation of project records in the athlete assessment database based upon preset system settings, wherein an operator could rapidly and consistently create multiple project records for similar athlete assessment projects for similar groups of athletes and similar sports (Col. 9 Lines 20-25 Crowley discloses aggregating player data to make comparisons to other athletes. Col. 17 Lines 10-15 Crowley discloses the predefined files are assigned for a player to turn left or right).


As to claim 12 Aguilera teaches an athlete assessment system for the conduct of an athlete assessment method for the comparison of a plurality of athletes in an athlete assessment project by independent evaluation of athlete attributes, based upon the capture of a plurality of assessment attributes in respect of each athlete including at least one objective assessment attribute and at least one subjective assessment attribute judged by a plurality of independent human evaluators (Par. 0051 Aguilera discloses any user is able to input player data. Par. 0055 Aguilera discloses the player data can be tracked and guided by a particular user for analysis of player data to improve player performance, assess relative player strengths and weaknesses. Par. 0061 Aguilera discloses aggregating the player development records together. Par. 0068 Aguilera discloses the trainer is able to input comparative skill based data that compares players to other players); 
said system comprising: a. a server comprising: i. a network interface via which the server can communicate with client devices (Par. 0049 Aguilera discloses a remote database that stores data);
Aguilera does not teach but Crowley teaches ii. a athlete assessment database comprising: 1. at least one project record pertaining to an athlete assessment project and containing project parameters including details of a plurality of selected assessment attributes to be captured in respect of athletes in the project, including at least one objective assessment attribute, at least one subjective assessment attribute to be judged by plurality of independent human evaluators, and the details of each of the plurality of independent human evaluators to judge the subjective assessment attributes of athletes in the project (Fig. 3b and Col. 15 lines 41-45 Crowley discloses training athlete to determine known traits.  Col. 17 Lines 10-15 Crowley discloses that players may be given scores from 0 to 100 based upon certain aspects of basketball play. The training is seen as the project record. Col. 8 Lines 15-20 Crowley discloses providing the performance to someone to review the athlete for growth, stalled or fallen behind in similar skills);
2. a plurality of athlete records corresponding to each project record, each athlete record linked to a project record and corresponding to an athlete within the linked athlete assessment project and comprising identifying athlete particulars of the athlete (Col. 12 Lines 60-66 Crowley discloses a report generator that aggregates all players into a record based upon a particular skill. Each player is associated with a skill level);  
3. a plurality of assessment attribute records, each linked to a project record and to an athlete record and configured to store at least one captured assessment attribute of the related athlete (Col. 15 Lines 42-47 Crowley discloses athletes providing personal statistical information about different attribute information);
and iii. an assessment software component for facilitation of the steps of the method; and b. at least one client device of an independent evaluator in operative network connection to the server and having a human interface for display of information to and entry of information by the associated independent evaluator (Par. 0075-0078 Aguilera discloses user interface that both the player, the trainer, and administrator can use the interface to provide athlete data. And review athlete performance data);
wherein the system can facilitate the execution of the athlete assessment method by:: 
a. for each new athlete assessment project, creating a project record containing the project parameters of the project; and creating a plurality of athlete records linked to the project record, each corresponding to an athlete to be compared in the project (Fig. 3b and Col. 15 lines 41-45 Crowley discloses training athlete to determine known traits.  The training is seen as the project record.  Col. 15 Lines 42-47 Crowley discloses athletes providing personal statistical information. Col. 15 Lines 42-47 Crowley discloses athletes providing personal statistical information about different attribute information);
Aguilera and Crowley are analogous art because they are in the same field of endeavor, monitoring athlete’s performance data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the tracking of athlete performance data of Aguilera to include the aggregating the plurality of performance data of Crowley, to compare players performance to one another. The suggestion/motivation to combine is that it would be obvious to try in order to standardize the elements of skill between players and help trainers quantify the very small differences of what they see (Col. 2 lines 1-5 Crowley and Col. 9 Lines 20-27 Crowley).
 Aguilera teaches b. for each athlete assessment project: a. in an athlete assessment step, i. receiving objective attribute data transmissions at the server from client devices, each objective attribute data transmission corresponding to at least one captured objective assessment attribute of an athlete required in the corresponding project record (Par. 0051 Aguilera discloses the athlete/user provides the development data in the form as input. Par. 0064 Aguilera discloses the player providing athlete information such as athlete name. The athlete name is seen as object attribute data);
and storing said data in a corresponding assessment attribute record linked to the corresponding project record and athlete record (Par. 0062 Aguilera discloses personal data about each player. The personal data is seen as the objective data.  Par. 0065 Aguilera discloses training data such as particular adeptness to a skill such as shot.  Particular adeptness to a skill is seen as subject assessment); 
ii. serving an independent evaluator interface for facilitating the capture of subjective assessment attributes from the independent human evaluators to network-connected client devices of the affiliated independent human evaluators (Par. 0078 and Par. 0082 Aguilera discloses the system allowing a trainer to provide athlete data); 
iii. receiving subjective attribute data transmissions at the server from client devices of the affiliated independent human evaluators, each subjective attribute data transmission corresponding to at least one captured subjective assessment attribute of an athlete personally judged by the affiliated independent human evaluator as required in the associated project record, (Par. 0081 Aguilera discloses an administrator being presented with access to all trainer and player data.  Par. 0061-0069 Aguilera discloses the player records contain the different player data. Par. 0048 Aguilera discloses client devices are used to access the player development system.  Par. 0113 Aguilera discloses the client device is accessed on a network);
and storing said data in a corresponding assessment attribute record linked to the corresponding project record and athlete record (Par. 0063 Aguilera discloses competitive data about each player. The competitive data is seen as the objective data.  Par. 0065 Aguilera discloses training data such as particular adeptness to a skill such as shot.  Particular adeptness to a skill is seen as subject assessment);
wherein the athlete assessment step of the project will not be completed until: objective attribute data transmissions have been received and assessment attribute records have been created for each objective assessment attribute of each athlete linked to the project; and subjective attribute data transmissions have been received from each of the affiliated plurality of independent evaluators outlined in the corresponding project record for each subjective assessment attribute of each athlete linked to the project and corresponding assessment attribute records have been created (Fig. 8 and Par. 0089 Aguilera discloses providing match comparisons between a player and a competitor. The match comparison is based upon athlete 1 object and subject attributes versus athlete 2 object and subject attributes. The comparison is performed after receiving the athlete 1 object and subject attributes and athlete 2 object and subject attributes. The inputs are seen as the assessment attribute records. The strengths and weakness to determine the player’s level of success are seen as subject attributes which are judged by the client receiving the comparison).
and b. following conclusion of the athlete assessment step, in a display step: i. selecting assessment attribute records corresponding to at least one objective or subjective assessment attribute outlined in the corresponding project record for all linked athletes from the database (Fig. 8 and Par. 0081 Aguilera discloses presenting  with administrator with options for accessing trainer and player data. An administrator that is able to edit or add athlete data within the development system. The administrator is seen as unaffiliated with an athlete).
and ii. displaying the stored assessment attribute values from the selected assessment attribute records to a user via the human interface of a client device in communication with the server; c. wherein each of the plurality of independent evaluators associated with a project and project record is unaffiliated with any athlete associated with the project; and i. wherein the independent evaluator interface enforces standardized data entry for each of the plurality of independent evaluators in respect of each athlete and each subjective assessment attribute judged in a project (Fig. 8 and Par. 0081 Aguilera discloses presenting  with administrator with options for accessing trainer and player data. An administrator that is able to edit or add athlete data within the development system. The administrator is seen as unaffiliated with an athlete).

As to claim 13 Aguilera in combination with Crowley teaches each and every limitation of claim 12.
In addition Aguilera teaches wherein the network is a wireless network and the at least one client device is a wireless device (Par. 0113 Aguilera discloses a wireless communication).

As to claim 14 Aguilera in combination with Crowley teaches each and every limitation of claim 12.
In addition Crowley teaches wherein more than one athlete assessment project can be administered simultaneously (Col. 16 Lines 42-52 Crowley discloses creating the performance reports for the athlete’s.  Col. 16 Lines 52-58 Crowley discloses providing the report of the athlete’s performance to a person for review).

As to claim 15 Aguilera in combination with Crowley teaches each and every limitation of claim 12.
In addition Crowley teaches wherein the athlete assessment database further comprises a plurality of assessment template records, each comprising the necessary project parameters to allow the systemized selection and creation of project records in the athlete assessment database based upon preset system settings, wherein an operator could rapidly and consistently create multiple project records for similar athlete assessment projects for similar groups of athletes and similar sports  (Col. 9 Lines 20-25 Crowley discloses aggregating player data to make comparisons to other athletes. Col. 17 Lines 10-15 Crowley discloses the predefined files are assigned for a player to turn left or right).

As to claim 16 Aguilera in combination with Crowley teaches each and every limitation of claim 12.
In addition Crowley teaches wherein the independent evaluator interface displays identifying athlete particulars of multiple athletes to the evaluator at the time of capture and entry of assessment attributes (Fig. 8 and Par. 0081 Aguilera discloses presenting with administrator with options for accessing trainer and player data. An administrator that can edit or add athlete data within the development system. The administrator is seen as unaffiliated with an athlete).

As to claim 18 Aguilera teaches a non-transitory computer-readable storage medium being an assessment software program, the computer-readable storage medium including instructions that when executed by a server operatively connected to a computer network, enable the server to facilitate an athlete assessment method for the comparison of a plurality of athletes in each of a plurality of athlete assessment projects based upon the capture of a plurality of assessment attributes including at least one subjective assessment attribute judged by a plurality of independent human evaluators in respect of each athlete in a project (Par. 0051 Aguilera discloses any user is able to input player data. Par. 0055 Aguilera discloses the player data is able to be tracked and guided by a particular user for analysis of player data to improve player performance, assess relative player strengths and weaknesses. Par. 0061 Aguilera discloses aggregating the player development records together. Par. 0068 Aguilera discloses the trainer is able to input comparative skill based data that compares players to other players);
by: a. administering an athlete assessment database operatively connected to the computer, said athlete assessment database (Par. 0049 Aguilera discloses a remote database that stores data);
Aguilera does not teach but Crowley teaches comprising: i. at least one project record pertaining to an athlete assessment project and containing project parameters including details of a plurality of selected assessment attributes to be captured in respect of athletes in the project, including at least one objective assessment attribute, at least one subjective assessment attribute to be judged by a plurality of independent human evaluators (Fig. 3b and Col. 15 lines 41-45 Crowley discloses training athlete to determine known traits.  Col. 17 Lines 10-15 Crowley discloses that players may be given scores from 0 to 100 based upon certain aspects of basketball play. The training is seen as the project record. Col. 8 Lines 15-20 Crowley discloses providing the performance to someone to review the athlete for growth, stalled or fallen behind in similar skills);
and the details of each of the plurality of independent human evaluators to judge the subjective assessment attributes of athletes in the project; ii. a plurality of athlete records corresponding to each project record, each athlete record linked to a project record and corresponding to an athlete within the linked athlete assessment project and comprising identifying athlete particulars of the athlete (Col. 12 Lines 60-66 Crowley discloses a report generator that aggregates all players into a record based upon a particular skill. Each player is associated with a skill level); 
and iii. a plurality of assessment attribute records, each linked to a project record and to an athlete record and configured to store at least one captured assessment attribute of the related athlete (Col. 15 Lines 42-47 Crowley discloses athletes providing personal statistical information about different attribute information);
b) for a particular athlete assessment project: a. creating a project record containing the project parameters of the project; and creating a plurality of athlete records linked to the project record, each corresponding to an athlete to be compared in the project (Fig. 3b and Col. 15 lines 41-45 Crowley discloses training athlete to determine known traits.  The training is seen as the project record.  Col. 15 Lines 42-47 Crowley discloses athletes providing personal statistical information. Col. 15 Lines 42-47 Crowley discloses athletes providing personal statistical information about different attribute information);
Aguilera and Crowley are analogous art because they are in the same field of endeavor, monitoring athlete’s performance data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the tracking of athlete performance data of Aguilera to include the aggregating the plurality of performance data of Crowley, to compare players performance to one another. The suggestion/motivation to combine is that it would be obvious to try in order to standardize the elements of skill between players and help trainers quantify the very small differences of what they see (Col. 2 lines 1-5 Crowley and Col. 9 Lines 20-27 Crowley).
Aguilera teaches b. during administration of the project: a. in an assessment step: i. receiving objective attribute data transmissions at the server from client devices, each objective attribute data transmission corresponding to at least one captured objective assessment attribute of an athlete required in the corresponding project record (Par. 0051 Aguilera discloses the athlete/user provides the development data in the form as input. Par. 0064 Aguilera discloses the player providing athlete information such as athlete name. The athlete name is seen as object attribute data);
and storing said data in a corresponding assessment attribute record linked to the corresponding project record and athlete record (Par. 0062 Aguilera discloses personal data about each player. The personal data is seen as the objective data.  Par. 0065 Aguilera discloses training data such as particular adeptness to a skill such as shot.  Particular adeptness to a skill is seen as subject assessment);
ii. serving an independent evaluator interface for facilitating the capture of subjective assessment attributes from the independent human evaluators to network-connected client devices of the affiliated independent human evaluators (Par. 0078 and Par. 0082 Aguilera discloses the system allowing a trainer to provide athlete data);  
iii. receiving subjective attribute data transmissions at the server from client devices of the affiliated independent human evaluators, each subjective attribute data transmission corresponding to at least one captured subjective assessment attribute of an athlete personally judged by the affiliated independent human evaluator as required in the associated project record (Par. 0081 Aguilera discloses an administrator being presented with access to all trainer and player data.  Par. 0061-0069 Aguilera discloses the player records contain the different player data. Par. 0048 Aguilera discloses client devices are used to access the player development system.  Par. 0113 Aguilera discloses the client device is accessed on a network);
and storing said data in a corresponding assessment attribute record linked to the corresponding project record and athlete record (Par. 0063 Aguilera discloses competitive data about each player. The competitive data is seen as the objective data.  Par. 0065 Aguilera discloses training data such as particular adeptness to a skill such as shot.  Particular adeptness to a skill is seen as subject assessment);
wherein the athlete assessment step of the project will not be completed until: objective attribute data transmissions have been received and assessment attribute records have been created for each objective assessment attribute of each athlete linked to the project; and iv. subjective attribute data transmissions have been received from each of the affiliated plurality of independent evaluators outlined in the corresponding project record for each subjective assessment attribute of each athlete linked to the project and corresponding assessment attribute records have been created (Fig. 8 and Par. 0089 Aguilera discloses providing match comparisons between a player and a competitor. The match comparison is based upon athlete 1 object and subject attributes versus athlete 2 object and subject attributes. The comparison is performed after receiving the athlete 1 object and subject attributes and athlete 2 object and subject attributes. The inputs are seen as the assessment attribute records. The strengths and weakness to determine the player’s level of success are seen as subject attributes which are judged by the client receiving the comparison);
and b. following conclusion of the assessment stage, in a display step: i. selecting assessment attribute records corresponding to at least one objective or subjective assessment attribute outlined in the corresponding project record for all linked athletes from the database (Fig. 8 and Par. 0081 Aguilera discloses presenting  with administrator with options for accessing trainer and player data. An administrator that is able to edit or add athlete data within the development system. The administrator is seen as unaffiliated with an athlete);
and ii. displaying the stored assessment attribute values from the selected assessment attribute records to a user via the human interface of a client device in communication with the server; wherein each of the plurality of independent evaluators associated with a project and project record is unaffiliated with any athlete associated with the project; and wherein the independent evaluator interface enforces standardized data entry for each of the plurality of independent evaluators in respect of each athlete and each subjective assessment attribute judged in a project (Fig. 8 and Par. 0081 Aguilera discloses presenting  with administrator with options for accessing trainer and player data. An administrator that is able to edit or add athlete data within the development system. The administrator is seen as unaffiliated with an athlete).

As to claim 19 Aguilera in combination with Crowley teaches each and every limitation of claim 18.
In addition Crowley teaches wherein the display step comprises generating and displaying to a user at least one ranked listing of the athletes in the athlete assessment project based on the assessment attribute records stored in the athlete assessment database in respect of the athlete assessment project (Fig 5B and Col. 11 Lines 65-67 and Col. 12 1-15 Crowley discloses producing a ranking of athletes based upon particular indicators).


As to claim 20 Aguilera in combination with Crowley teaches each and every limitation of claim 18.
In addition Crowley teaches wherein the athlete assessment database further comprises a plurality of assessment template records, each comprising the necessary project parameters to allow the systemized selection and creation of project records in the athlete assessment database based upon preset system settings, wherein an operator could rapidly and consistently create multiple project records for similar athlete assessment projects (Col. 9 Lines 20-25 Crowley discloses aggregating player data to make comparisons to other athletes. Col. 17 Lines 10-15 Crowley discloses the predefined files are assigned for a player to turn left or right).


7.	Claim 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campana Aguilera et al. U.S. Patent Application Publication No. 2018/0178106 (herein as ‘Aguilera’) in combination with Crowley U.S. Patent No. 8,579,632 (herein as ‘Crowley’) and further in view of Fyock et al. U.S. Patent No. 8,584,174 (herein as ‘Fyock’).


As to claim 11 Aguilera in combination with Crowley teaches each and every limitation of claim 1.
Crowley in combination with Aguilera does not teach but Fyock teaches wherein the display step facilitates the drafting of a plurality of sports teams by a plurality of coaches by:a. displaying the stored assessment attribute values from the selected assessment attribute records to a the plurality of coaches via the human interface of their client devices (Col. 1 Lines 4-12 Fyock discloses a team manager displaying the total number of points for a player, or league wide-statistics for other players);
and b. exclusively assigning athletes assessed in the project to one of the plurality of teams by permitting individual coaches to select athletes for their individual teams, wherein upon selection of an athlete by a coach to a particular team the display of the client devices of the coaches participating is updated to remove the selected athletes from the available athletes in the draft  (Col. 9 Lines 62-67 Fyock discloses team managers selecting recursively available players in a draft until the pool of players is depleted. Col. 10 Lines 3-8 Fyock discloses once a player has been selected by a team that selected player is a part of that team);
Aguilera and Fyock are analogous art because they are in the same field of endeavor, monitoring athlete’s performance data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the tracking of athlete performance data of Aguilera to include assessing relevant athlete information of Fyock, to access particular players. The suggestion/motivation to combine is that it would be obvious to try in order to receive relevant information regarding content that is rich, reliable and customized (Par. 0003-0004 Fyock).


As to claim 17 Aguilera in combination with Crowley teaches each and every limitation of claim 12.
Crowley in combination with Aguilera does not teach but Fyock teaches wherein the display step facilitates the drafting of a plurality of sports teams by a plurality of coaches by further comprising:a. displaying the stored assessment attribute values from the selected assessment attribute records to a the plurality of coaches via the human interface of their client devices (Col. 1 Lines 4-12 Fyock discloses a team manager displaying the total number of points for a player, or league wide-statistics for other players);
and b. exclusively assigning athletes assessed in the project to one of the plurality of teams by permitting individual coaches to select athletes for their individual teams, wherein upon selection of an athlete by a coach to a particular team the display of the client devices of the coaches participating is updated to remove the selected athletes from the available athletes in the draft  (Col. 9 Lines 62-67 Fyock discloses team managers selecting recursively available players in a draft until the pool of players is depleted. Col. 10 Lines 3-8 Fyock discloses once a player has been selected by a team that selected player is a part of that team);
Aguilera and Fyock are analogous art because they are in the same field of endeavor, monitoring athlete’s performance data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the tracking of athlete performance data of Aguilera to include assessing relevant athlete information of Fyock, to access particular players. The suggestion/motivation to combine is that it would be obvious to try in order to receive relevant information regarding content that is rich, reliable and customized (Par. 0003-0004 Fyock).



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  August 27, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159